Citation Nr: 1437736	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).

2.  Entitlement to a higher initial rating in excess of 20 percent for status post right ankle open reduction and internal fixation with retained hardware, to include whether a separate disability rating is warranted for right subtalar arthritis.    

3.  Entitlement to a higher initial rating in excess of 10 percent for right knee strain, to include whether a separate disability rating is warranted for right subtalar arthritis.  

4.  Entitlement to a higher initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy, to include whether a separate disability rating is warranted for lower extremity radiculopathy.  




REPRESENTATION

Appellant represented by:	Matthew D. Hill, Esquire


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1988 to January 2008.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, granted service connection for the right ankle and lumbar spine disabilities and denied entitlement to TDIU.

In a May 2010 statement, the Veteran withdrew his appeal with respect to the claim for higher initial ratings for service-connected hypertension and obstructive sleep apnea (OSA).  Therefore, the issues will not be considered herein.  

In May 2010, the Veteran withdrew his request for a hearing before a Decision Review Officer (DRO).  In January 2014, he withdrew his request for a hearing before the Board.  Therefore, the request for a hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2013). 

In January 2014, the Veteran submitted a waiver of local jurisdiction in regard to evidence he submitted directly to the Board following the last adjudication of the claim by the RO.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2013).

The issues of entitlement to higher initial ratings for the right knee disabilities and lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities are rated as 70 percent disabling (combined), including a 50 percent rating for OSA, and preclude him from securing or following substantially gainful employment consistent with his education and employment background.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting TDIU, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

A TDIU may be granted where the schedular rating is less than total and the service connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

The central inquiry is, "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran is service connected for the following disabilities: OSA, evaluated as 50 percent disabling; status post right ankle open reduction and internal fixation with retained hardware, evaluated as 20 percent disabling; right knee strain, evaluated as 10 percent disabling, degenerative disc disease, lumbar spine, evaluated as 10 percent disabling, and hypertension, evaluated as noncompensable.  The combined schedular evaluation is 70 percent.  The Veteran thus meets the percentage criteria established in 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

On his August 2009 TDIU application, the Veteran reported that he had not worked since he was discharged from service.  He has repeatedly asserted that he retired from the military due to his inability to perform his duties as a result of his lumbar spine disability.  The Veteran has a Master's in Business Administration but his work experience during service is that of a seismic analyst in a desk job.  

There is significant evidence in favor of a finding of entitlement to TDIU.  First, an April 2010 report from a private physician, Dr. J.S., stated that activities such as prolonged sitting, standing, walking, bending over, stair climbing, and heavy lifting would aggravate the Veteran's pain from his service-connected disabilities.  The physician noted that the pain was progressively worse with activity as the day goes on.  The Veteran reported that he used a grabbing utensil provided by VA, and was not sleeping well with only three to four hours of sleep per night.  The physician, board certified in physical medicine and rehabilitation, found that the Veteran had severely limited range of motion of the spine and right ankle.  He concluded based upon a thorough review of the medical records from VA and an examination of the Veteran that the totality of this disabling conditions involving the back, ankle, and OSA have prevented gainful employment since discharge from service.  

In a May 2010 Social Security Administration (SSA) disability benefits decision, SSA concluded based upon the medical evidence, which included VA medical records and examinations, a residual functional capacity examination, and the report from Dr. J.S. noted above, that the Veteran was entitled to SSA disability benefits.  The decision stated that based on the evidence, the Veteran would be able to rarely lift up to 10 pounds with limited reaching and handling, stand and/or walk less than two hours out of an eight hour day, sit for less than two hours out of an eight hour day, alternating positions every five to ten minutes, and only occasionally climb stairs/ramps, balance, and crouch.  The decision stated that the Veteran would be unable to perform any past relevant work or work 40 hours per week, eight hours per day.  While the SSA determination is not binding on VA, the Board finds the determination and associated evidence to be probative.  

Finally, the Veteran submitted a July 2013 independent medical evaluation from Dr. D.M., a board certified orthopedic surgeon.  The physician noted the Veteran's reports that he cannot sit for more than 20 to 25 minutes or stand for more than 15 to 20 minutes without markedly increased back pain.  He also noted that the Veteran's symptoms progress throughout the day.  The physician concluded based on an exhaustive review of the medical evidence of record and an examination of the Veteran that he is and has been unable to secure or follow a substantially gainful occupation, even sedentary employment, as a result of his service-connected right ankle, right knee, and lumbar spine/radiculopathy conditions.  

The Board notes that two VA examiners have addressed the issue of employability.  In January 2010, a VA nurse practitioner stated that the Veteran's disabilities would not impact his ability to work.  In February 2011, a VA registered nurse practitioner noted that his right knee disability would not impact his ability to work.  However, his lumbar spine would cause decreased mobility and strength and increased pain.  The report stated that activities that required the Veteran to stand would lead to increased pain and throbbing but that he would be able to sit and shift his weight.  The examiner concluded that the lower back and right knee conditions would impact the Veteran's ability to stand, walk, or sit for any length of time and that he would need to be able to take frequent breaks.  

The Board concludes that based on the facts outlined above, that at the very least, the evidence of record is in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding that the Veteran's service-connected disabilities prevent him from obtaining and maintaining gainful employment.  Therefore, entitlement to TDIU is granted.  38 U.S.C.A. § 5107(b).


ORDER

TDIU is granted.  





REMAND

Although the Board regrets further delay, additional development is necessary to properly evaluate the Veteran's service-connected right ankle, right knee, and lumbar spine disabilities.  Since the most recent VA examination in February 2011, there is evidence, including a July 2013 independent medical examination (IME) and statements from the Veteran, that his disabilities have increased in severity.  Moreover, the Veteran has consistently reported severe flare-ups of symptomatology and the VA examinations of record as well as the July 2013 IME fail to fully describe the severity of the Veteran's right ankle, right knee, and lumbar spine disabilities during such flare-ups.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which there is functional loss due to certain factors which are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).  

Therefore, a new VA examination is necessary to assess the current severity of the service-connected right ankle, right knee, and lumbar spine disabilities.  Moreover, based upon the Veteran's assertions and the July 2013 IME findings, the VA examiner is requested to consider whether a separate rating is warranted for right subtalar arthritis and lower extremity radiculopathy and describe the severity of each.  

All outstanding records of ongoing VA treatment must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified physician to determine the current severity of the service-connected right ankle, right knee, and lumbar spine disabilities.  The examiner should review all evidence in the virtual claims folders, including a copy of this remand.  All indicated testing should be conducted.

The examiner should report the range of motion of the right ankle, right knee, and lumbar spine disabilities in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  
The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.  

The examiner should report all neurologic impairment resulting from the service-connected right ankle, right knee, and lumbar spine disabilities, including lower extremity radiculopathy.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disabilities, the examiner should so report. 

The examiner must also specifically consider whether a separate rating is warranted for subtalar arthritis or whether this is part and parcel of the currently service-connected right ankle disability.  

A thorough rationale based on the medical and lay evidence of record must be provided for all opinions.  

3.  The agency of original jurisdiction (AOJ) should review the examination report(s) to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


